Citation Nr: 0431320	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-11 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

In January 2002 the RO granted service connection for 
diabetes mellitus and assigned an initial disability rating 
of 20 percent from July 14, 2000.  The veteran disagreed with 
the initial rating and the RO accepted the veteran's 
correspondence received in August 2002 as a substantive 
appeal.  

The record shows that the RO in May 2004 granted service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus and assigned a 20 percent evaluation for each 
extremity, effective July 27, 2001.  As yet, there is no 
record of a notice of disagreement with the initial rating of 
either extremity or the effective date.  

The raised issue of entitlement to a total compensation 
rating based on individual unemployability has been neither 
procedurally prepared nor certified for appellate review.  
The Board is referring this issue to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

On a facts found basis, diabetes mellitus requires twice 
daily insulin injection, restricted diet and some regulation 
of activity; the veteran has peripheral neuropathy of all 
extremities as a complication of diabetes that is compensable 
and rated separately.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that the veteran was monitored for diabetes 
mellitus through the VA and Dr. MJS (initials) throughout the 
1990's, and that he started insulin injection in 1999 that 
increased to twice daily insulin injections late in 2000 and 
supplemented a restricted diet program.  The records show he 
was advised to increase his exercise on various occasions.  
In June 2001 it was noted he worked on a farm.  In August 
2002 he added that he also went hunting when exercise was 
discussed.  In September 2002 he complained of burning feet 
and it was noted his exercise was sporadic when he was 
advised to increase his activity along with maintaining diet 
in order to decrease blood glucose.

VA completed a series of examinations in January 2004 to 
evaluate the extent and severity of diabetes mellitus.  The 
examiner for diabetes reported that the veteran denied 
hospitalizations, ketoacidosis or hypoglycemic reactions and 
restriction of activity.  He complained of numbness of his 
legs and small fingers and burning of the feet.  His 
medication included twice daily insulin and he reported 
seeing his diabetic provider every three months.  The hands 
and feet showed decreased pain and vibratory sense.  The 
diagnoses included uncontrolled diabetes mellitus and 
secondary peripheral neuropathy.  He was also examined for 
the eyes and the genitourinary and cardiovascular systems.  

The examiner for peripheral nerves noted the veteran's 
complaint of numbness and tingling and burning pain 
especially in the feet and reported that he denied pain, 
weakness, fatigue or functional loss.  He complained of 
numbness on the outside of the legs when walking and stated 
that he could walk about one mile before numbness began.  He 
showed sensory decrease to pain and vibratory sense that was 
significant in the feet and decreased pain and touch in the 
hands but no paralysis, neuritis or neuralgia.  The diagnosis 
was peripheral neuropathy likely secondary to diabetes 
complications.  

In a January 2004 statement, the veteran's private physician 
reported that diabetes required restricted diet, insulin, 
regulation of activities and hospitalization for ketoacidosis 
or hypoglycemic reaction or twice a month visits to a 
diabetic health care provider.

The VA clinic records dated in March 2004 show the veteran 
was reported as having uncontrolled diabetes mellitus and 
injecting insulin twice a day.  He was encouraged to walk 
every day, exercise as tolerated and watch his diet.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  


In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A 100 percent rating is provided for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

A 60 percent rating is provided for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 40 percent rating is provided for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent rating is provided for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet. A 10 percent rating 
is provided for diabetes mellitus manageable by restricted 
diet only. Note (1): Evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913. Note (2): When diabetes mellitus 
has been conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, effective June 6, 1996, 61 
Fed. Reg. 20440-20447 (May 7, 1996).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  


The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an increased 
initial evaluation for diabetes mellitus has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a substantial grant of the benefit sought.  

The record shows that the RO issued a comprehensive VCAA 
notice letter in October 2001 before it decided the claim for 
service connection.  The veteran appealed the initial rating 
determination.  In such circumstances the VA General Counsel 
has concluded that under 38 U.S.C.A. § 5103(a), VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a substantial grant of the benefit 
sought.  The Board is not free to accept or reject General 
Counsel opinions on its own motion.  Rather, a federal 
statute expressly requires that the Board "shall be bound in 
its decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  



Thus, any deficiency in VCAA notice is essentially harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board notes the veteran identified evidence to support 
his claim for service connection and the RO requested 
relevant records that provided a comprehensive record of 
treatment during the initial rating period.  Thus, in this 
claim the VA has made more than an adequate effort to assist 
in obtaining a complete record.  See also VAOPGCPREC 7-04. 

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

The duty to notify and the duty to assist having been 
satisfied to the extent necessary for an informed 
determination of the specified issue, the Board will proceed 
to the merits.  


Initial Increased Rating for Diabetes Mellitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board finds that an initial evaluation of 60 percent is 
warranted from the effective the date of compensation; that 
is July 14, 2000, with no basis for assignment of "staged" 
ratings based upon disability from diabetes mellitus.  See 
Fenderson, supra.  The Board does find that the rating scheme 
for diabetes is sufficient for a higher initial evaluation so 
that resort to extraschedular criteria is unnecessary. 

The Board finds the basis to increase the 20 percent rating 
based upon the totality of manifestations.  Facts clear from 
the record are that diabetes is maintained by injected 
insulin and diet and that the veteran has independently 
ratable peripheral neuropathy that is compensable.  The Board 
believes that comments in the record regarding his exercise 
capability and difficulty on account peripheral neuropathy 
are probative evidence that the veteran's activities are 
regulated on account of diabetes and taking them into account 
does not violate the provisions of 38 C.F.R. § 4.14.  

Clearly it may be reasonably inferred from this evidence that 
the veteran is unable to perform strenuous occupational or 
recreational activities which is an element in all 
incremental ratings above the 20 percent rating he was 
initially assigned.  Nothing in the record clearly indicates 
his diabetes would allow for strenuous activity.

The veteran stated he had not experienced hospitalization, 
hypoglycemic reaction or ketoacidosis and the VA record, 
which parallels the private treatment, does not contradict 
the veteran.  

The information from the private physician initialed in his 
March 2004 statement appears to be a recitation of current 
rating criteria, although it is clear from the 
contemporaneous record that all the elements listed were not 
confirmed in the record.  Thus more weight is assigned to the 
historical and contemporaneous treatment records that do not 
show hospitalization for the diabetic symptoms or twice 
monthly visits to the diabetic treatment provider.  

As a result the Board concludes based on facts found that the 
veteran does not meet or more nearly approximate the criteria 
for a 100 percent evaluation.  The Board will note that the 
veteran has recently filed a claim for individual 
unemployability benefits, but this determination is not based 
upon a specific schedular rating and is not seen as 
inextricably intertwined with the matter on appeal.  See also 
VAOPGCPREC 6-99. 

In sum, the record shows that the veteran has manifestations 
of diabetes that are found at all higher incremental ratings 
collectively.  He would clearly meet the 40 percent criteria 
on the record as a baseline evaluation and his overall 
disability would allow for an intermediate initial evaluation 
of 60 percent on a facts found basis taking into account the 
stated goal of providing equitable and just determinations 
through a liberal application of the law.  38 C.F.R. 
§§ 3.103, 4.6. 


ORDER

Entitlement to an initial rating of 60 percent for diabetes 
mellitus is granted, subject to the regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



